Citation Nr: 9902333	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for olecranon bursitis 
of the right elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to June 1978, 
and from September 1981 to September 1991.

Initially, the Board of Veterans Appeals (Board) notes that 
two of the issues which it previously addressed in March 1997 
are no longer matters for current appellate consideration.  
First, an increased evaluation for residuals of a fracture of 
the lateral malleolus of the right ankle was granted by the 
Boards decision in March 1997, and the record does not 
reflect the filing of a notice of appeal with respect to this 
decision or a notice of disagreement with the July 1997 
rating decision which implemented this increase in 
evaluation.  In addition, although a recent letter from the 
veterans representative in September 1998 indicates a desire 
on the part of the veteran to continue with the appeal for 
the issues of evaluations of right ankle and right elbow 
conditions, this letter was filed more than a year after 
the veteran received notice of the July 1997 rating decision 
which increased the evaluation for this service-connected 
disability to 20 percent, and may therefore not be construed 
as a notice of disagreement as to this issue.  Consequently, 
the Board has determined that the issue of an increased 
evaluation for residuals of a fracture of the lateral 
malleolus of the right ankle is no longer an issue which is 
appropriate for current appellate consideration. 

As to the issue of entitlement to service connection for a 
right knee disorder as secondary to service-connected 
disability, the Board notes that service connection was 
granted for degenerative arthritis of the right knee by a 
rating decision in September 1998, at which time this 
disability was assigned a 10 percent evaluation.  The Board 
further notes that the record does not reflect the filing of 
a notice of disagreement with this decision, and that the 
veterans representative indicated that the veteran was 
satisfied with the grant of service connection for his 
right knee in the representatives letter of September 
1998.

Finally, the Board finds that the recent medical opinions of 
the May 1998 Department of Veterans Affairs (VA) orthopedic 
and neurological examiners have raised the additional issue 
of entitlement to direct service connection for ulnar 
neuropathy.  This issue is referred back to the RO for 
further clarification and/or adjudication.


FINDING OF FACT

Olecranon bursitis of the right elbow is manifested by range 
of motion between 0 and 140 degrees, boggy thickening of the 
olecranon bursa, and complaints of pain, which do not more 
nearly approximate nonunion of the upper half of the radius, 
limitation of flexion at 90 degrees, or limitation of 
extension of the forearm to 75 degrees.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for olecranon bursitis of the right elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.7, 4.40, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5019, 5206, 5207 and 5212 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further notes 
that the regional office (RO) complied with the requests for 
medical development contained within the Boards previous 
remand of March 1997, and that the development included 
electrodiagnostic studies conducted in June 1998.  It is also 
noted that the results from the June 1998 eletrodiagnostic 
studies indicated that no further studies were scheduled at 
that time, and that there are no records or reports from any 
further relevant examination contained within the claims 
file.  The appellants representative indicated in the letter 
of September 1998 that the veteran underwent neurological 
testing at the Audie Murphy VA Medical Center in 
approximately August 1998.  In view of the fact that only 
one episode of testing is alleged, and that the record does 
contain one episode of testing within a reasonable range of 
the approximate date given by the claimant, the Board finds 
that the representative and the veteran were clearly 
referring to the previous studies in June 1998, and that 
remand under these circumstances to obtain VA treatment 
records under Bell v. Derwinski, 2 Vet. App. 611 (1992), is 
not warranted.  

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent evaluation; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent evaluation; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants a 10 percent evaluation; limitation of 
extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the major 
forearm to 90 degrees warrants a 30 percent evaluation; 
limitation of extension of the major forearm to 100 degrees 
warrants a 40 percent evaluation; and limitation of extension 
of the major forearm to 110 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 50 percent 
evaluation when the minor upper extremity is involved.  38 
C.F.R. 4.71a, Diagnostic Code 5209 (1998). 

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 40 percent evaluation when the minor upper 
extremity is involved.  38 C.F.R. 4.71a, Diagnostic Code 5210 
(1998). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212, a 20 percent 
evaluation is warranted for nonunion of the radius of the 
minor upper extremity in the upper half.  A 30 percent 
evaluation requires nonunion in the lower half with false 
movement with loss of bone substance or deformity.  38 C.F.R. 
Part 4, Diagnostic Code 5212. 

Limitation of pronation of the forearm of the major upper 
extremity warrants a 20 percent evaluation if motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation.  Bone fusion with loss of supination 
and pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if the hand is fixed near 
the middle of the arc or in moderate pronation.  A 30 percent 
evaluation requires that the hand be fixed in hyperpronation 
or supination.  38 C.F.R. 4.71a, Diagnostic Code 5213 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

The veterans olecranon bursitis of the right elbow is 
currently evaluated at 10 percent under Diagnostic Code 5019 
for bursitis which is rated on limitation of motion of the 
affected part as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint involved (DC 5200 etc.).

A review of the history of this disability shows that service 
connection for olecranon bursitis of the right elbow was 
granted and assigned a noncompensable evaluation by an August 
1992 rating decision, based on service medical records and a 
VA medical examination.  Service medical records indicate 
that the veteran was right-handed and were noted to show that 
the veteran was examined for olecranon bursitis of the right 
elbow beginning in July 1990.  At that time, it was further 
noted that the veteran had a history of bursitis in the past, 
and X-rays in September 1990 were interpreted to reveal a 
chip fracture of the olecranon.  

VA medical examination in January 1992 revealed full flexion 
and extension with full pronation and supination without 
swelling in the elbow joint.  There was also no tenderness or 
deformity about the joint.  The veteran reported no problems 
or complaints with the right elbow at the time of his 
examination.  X-rays were interpreted to reveal a 1 by 4 to 5 
millimeter calcific shadow projected coincident and parallel 
to the cortex of angle formed by the olecranon process in the 
shaft of the elbow.  There was also a small marginal 
prominence, apparently the residual from olecranon bursitis 
or tendonitis.

The August 1992 rating decision assigned a noncompensable 
rating for the veterans right elbow disability since the 
veteran was without limitation of motion and was not 
symptomatic.

An October 1992 rating decision increased the evaluation for 
this service-connected disability to 10 percent based on VA 
outpatient records for August and September 1992, and it was 
noted that in August 1992, the veteran complained of elbow 
pain related to activity.  Examination of the right elbow 
showed range of motion to be between 5 and 130 degrees with 
full pronation and supination.  The veteran was also noted to 
have degenerative joint disease (DJD) without any 
specification as to whether the DJD was in the ankle or the 
elbow.  Since the veteran had been shown to have some 
limitation in the right elbow based on recent examination, a 
10 percent evaluation was assigned, effective from September 
1992.

VA outpatient records from December 1992 reflect that the 
veteran reported a history of right elbow pain and swelling 
for the previous four years and that he was status post 
fracture of the elbow in 1980 or 1981.  At this time, he 
complained of decreased supination and handgrip on the right, 
and examination of the right elbow revealed range of motion 
between 5 and 150 degrees with pain, and supination to 60 
degrees.  Tenderness at the extensor carpi ulnaris was 
indicated to originate at the ulna, and there was mild radius 
and ulna joint line tenderness.  The assessment included 
right elbow impingement versus DJD, and the veteran was 
instructed in a home exercise program to increase the 
supination and right handgrip.

VA outpatient records from April 1993 indicate that the 
veteran complained of right elbow pain with weakness to the 
hand for the previous ten days to two weeks.  There was also 
a tingling sensation through the right arm.  He reported 
intermittent pain from the shoulder down to the hand and 
episodes of dropping things.  The veteran also indicated that 
there was pain along the ulnar nerve, and examination 
revealed some tenderness over the lateral epicondyle.  

The veteran underwent VA consultation to rule out right ulnar 
neuropathy in June 1993, at which time the veteran complained 
of a history of bursitis in the right elbow with multiple 
steroid injections when he was in the military.  He also 
complained of repeated episodes of hitting his funny 
bone, and that his right little finger had been numb for 10 
years.  He more recently reported feeling that he had been 
losing his right grip strength.  Physical examination 
indicated that the right upper extremity was without pinprick 
or light touch in the right little finger.  Motor was 5/5 
except for the grip strength which was 5-/5.  
Electrodiagnostic studies at this time revealed that the 
right ulnar distal sensory latency was absent and that the 
veterans right ulnar nerve conduction velocity across the 
elbow was decreased.  The impression was a right ulnar 
neuropathy with slowing across the elbow indicating a 
neuropraxic lesion in that vicinity.

The veteran underwent further VA consultation with respect to 
right ulnar neuropathy in August 1993, at which time the 
veteran complained of a history of radiating numbness from 
the right elbow to the fourth and fifth digits since 1985.  
The veterans symptoms were unchanged from his previous 
examination and were caused by flexion of the elbow and other 
activities.  The symptoms were relieved after straightening 
the elbow.  Physical examination revealed no wasting in the 
intrinsic muscles and that deep tendon reflexes were 1+ and 
symmetrical.  Light touch and pinprick were decreased only in 
the ulnar distribution of the right upper extremity.  
Electrodiagnostic studies at this time were interpreted to 
reveal decreased amplitude of the right ulnar sensory nerve 
with normal distal sensory, and the electrodiagnostic 
impression was right ulnar nerve neuropathy.  The clinical 
impression was right ulnar sensory neuropathy with clinical 
symptoms consistent with neuropraxia at the left elbow.  
The veteran was instructed to avoid excessive pressure on the 
elbow or the forearm, in addition to extended periods of arm 
flexion.

A VA joints examination in November 1993 revealed that the 
veteran reported a history of multiple episodes of olecranon 
bursitis with effusions in the olecranon bursa.  He was 
treated during service with conservative measures.  
Examination at this time of the right elbow indicated 
extension to 0 degrees, flexion at 135 degrees, and full 
pronation and supination.  The examiner did note some foreign 
debris in his olecranon bursa, but no current fluid.  X-rays 
of the right elbow were interpreted to reveal no gross 
abnormality and the diagnosis included history of olecranon 
bursitis.

VA medical examination in May 1994 revealed that the 
veterans complaints included intermittent right arm numbness 
for the previous two or three years.  The pain reportedly 
came on every one or two weeks and lasted one or two hours 
with occasional weakness.  Physical examination revealed no 
limitation of the extremities and no impairment of sensation 
in the right arm.  The impression included right arm pain and 
numbness of unclear etiology.  The veteran was noted to have 
a history of bursitis on the right elbow region; however, he 
reported that his pain was in the entire arm and the examiner 
commented that it was necessary to rule out cervical spine 
pathology.

VA outpatient records from August 1994 reflect that cervical 
spine X-rays and a magnetic resonance imaging (MRI) study 
were requested in order to rule out cervical radiculopathy.  

At the veterans personal hearing in January 1996, the 
veteran testified that he received outpatient treatment for 
his right elbow on one occasion in 1994 (transcript (T.) at 
pp. 1-2).  He also noted that his right elbow made his work 
as an electrician more difficult (T. at pp. 3-4).

At the veterans hearing before a traveling member of the 
Board in July 1996, the veteran again testified that he was 
unemployed as a result of being unable to do certain 
activities because of his service-connected disabilities (T. 
at pp. 4-5).  Sometimes his right hand would freeze without 
notice and cause him to drop something (T. at p. 5).  At this 
time, the veteran complained of shooting pain in the elbow 
(T. at p. 6).  He also complained of limitation of motion 
which prevented him from doing his work as an electrician, 
and that he had been laid off as a result of his limitations 
(T. at p. 6).  The elbow would bother him with activity and 
he indicated that one doctor had indicated that there was 
nerve damage (T. at pp. 9-10).  

VA outpatient treatment records from October 1996 reflect a 
history of ulna nerve damage which was now chronic.  It was 
further noted that the veteran had recently scratched his 
elbow while in a crawl space and that there was swelling and 
drainage over the previous several days.  Examination at this 
time revealed swelling of the olecranon bursa and pain on 
extension of the elbow.  The assessment was olecranon 
bursitis.  Approximately a week later, the bursa was noted to 
have decompressed on its own and range of motion was between 
0 and 95 degrees.  

VA outpatient records from December 1996 indicate that the 
veteran reported that his right elbow pain persisted with the 
lifting of objects.  Physical examination revealed that the 
bursa was still swollen, and that there was tenderness.  
There was also mild tenderness along the lateral epicondyle.  
The assessment was resolving olecranon bursitis and mild 
lateral epicondylitis.

May 1998 VA orthopedic examination revealed that chronic 
olecranon bursitis was noted while the veteran was on active 
duty, at which time he apparently had cortisone injections 
into the elbow area.  At this time, the veteran reported that 
he still had pain and that there was a question as to whether 
there was current ulnar neuropathy, first diagnosed in 1993, 
related to the olecranon bursitis.  It was also noted that 
the veteran reported fairly constant swelling in the right 
elbow.  Physical examination of the right elbow revealed 
boggy thickening of the olecranon bursa in both elbows.  
There was no extension of the olecranon bursal swelling into 
the medial elbow and range of motion was between 0 and 140 
degrees bilaterally.  X-rays of the right elbow demonstrated 
mild medial osteoarthritic changes.  The diagnosis included 
chronic bilateral olecranon bursitis, right greater than the 
left, and evidence of peripheral neuropathy of questionable 
etiology, possibly related to chronic alcohol abuse.  In his 
discussion, the examiner commented that the rapid progression 
of symptoms of pain and X-ray findings were probably due to a 
combination of factors which included occupational, alcohol, 
and service trauma.  The examiner went on to indicate that 
there was no correlation on the basis of this objective 
examination between the ulnar neuropathy described previously 
and the olecranon bursitis.

VA neurological examination in May 1998 indicated that the 
veteran reported that he first began to have numbness in the 
right hand while on board the U.S.S. Ranger during the 
Persian Gulf War in 1990.  He reported episodes of bumping 
his elbows but denied any specific event.  It was also noted 
that the veteran had been evaluated at a VA neurology clinic 
in July 1994 and that he later had some X-rays of the 
cervical spine which showed early DJD of C5-6 with some disc 
space narrowing.  His nerve conduction studies in August 1993 
were reported to show a right and left ulnar neuropathy.  
Past medical history was noted to be positive for traumatic 
arthritis and bursitis.  Physical examination revealed slight 
alteration of pin sensation over the medial palm and fourth 
and fifth fingers in the right hand, and to some extent over 
the right thumb, which was noted to be inconsistent.  There 
was no significant tenderness over the ulnar region.  The 
veteran was found to have bilateral ulnar neuropathies and it 
was noted that his primary complaint was with his right hand.  
The examiner did not believe that his ulnar neuropathy was 
related to his olecranon bursitis.  He went on to indicate 
that the exact etiology of his ulnar neuropathy was unclear, 
although since his symptoms began while he was on board the 
U.S.S. Ranger in service, it was likely that it was related 
to some type of injury at that time.  He did not find any 
other etiology for his ulnar neuropathy.  Since his symptoms 
were worse in his right hand, it was suggested that a repeat 
nerve conduction study be conducted on both the ulnar and 
median nerves, although it was noted that the veteran was 
reluctant to have this done.

VA electrodiagnostic examination in June 1998 noted a 10 to 
15 year history of tingling and numbness of the right little 
finger and thumb.  Electrodiagnostic studies from 1993 
reportedly revealed sensory ulnar neuropathy and the veteran 
continued to complain of similar symptoms which occurred with 
certain activities.  The pain had also been reportedly 
worsening over the previous five years.  Past medical history 
was noted to be significant for chronic olecranon bursitis 
with multiple injections at the elbow.  Physical examination 
revealed that deep tendon reflexes were 1/4 and symmetric, 
and that there was decreased pinprick in the bilateral hands, 
affecting the right thumb and index finger greater than other 
areas.  Electrodiagnostic findings were prolonged distal 
sensory latency in the bilateral median and left ulnar 
nerves, and nonobtainable right ulnar sensory latency.  The 
electrodiagnostic impression was mild to moderate sensory 
axonal peripheral neuropathy and no electrodiagnostic 
evidence of radiculopathy.  The clinical impression was 
peripheral neuropathy with right ulnar nerve affected greater 
than the other peripheral nerves, and it was recommended that 
the veteran receive further examination as scheduled.  No 
further electrodiagnostic studies were scheduled at this 
time.


II.  Analysis 

The Board has reviewed all pertinent evidence of record and 
recognizes that this disability involves the veterans major 
upper extremity, and that it is currently assigned a 10 
percent rating under Diagnostic Code 5019 for bursitis which 
is rated on limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved 
(DC 5200 etc.).  As was noted above, at the VA orthopedic 
examination in May 1998, the veterans right elbow had a 
range of motion between 0 and 140 degrees, and a 20 percent 
rating based on loss of forearm flexion would require flexion 
to be limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206.  A 20 percent evaluation based on loss of forearm 
extension would require extension to be limited to 75 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  Thus, 
since the veteran is currently rated at 10 percent, 
Diagnostic Codes 5206 and 5207, would not afford the veteran 
a basis for an increased evaluation.  As the veteran 
currently does not have forearm flexion limited to 100 
degrees and extension limited to 45 degrees, a 20 percent 
rating is also not available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5208 (1998).

In addition, Diagnostic Codes 5205, 5209, 5210, and 5213 
would not provide a basis for an increased evaluation in 
excess of 10 percent since there has been no medical evidence 
of elbow ankylosis, marked cubitus varus or cubitus valgus 
deformity, ununited fracture of the head of the radius, 
nonunion of the radius and ulna, with a flail false joint, or 
bone fusion with loss of supination and pronation of the 
forearm of the minor upper extremity.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5205, 5209, 5210, and 5213.

A 20 percent rating under Diagnostic Code 5212 would require 
a finding of nonunion in the upper half of the radius.  Since 
there is currently no medical evidence of record indicating 
nonunion in the upper half of the right radius, the Board 
finds that the veteran is also not entitled to an increased 
rating under this Diagnostic Code.

While the veteran and his representative have asserted that 
the symptoms related to the veterans ulnar neuropathy should 
also be considered with respect to the instant claim for an 
increased evaluation, the Board notes that the consensus of 
recent medical opinion on this point is against any 
correlation between the veterans olecranon bursitis and the 
veterans ulnar neuropathy.  Consequently, the veterans 
ulnar neuropathy and related symptomatology may not be 
considered by the Board with respect to the current 
evaluation of the veterans service-connected olecranon 
bursitis of the right elbow.  

The Board has also considered 38 C.F.R. § 4.40 (1998), which 
provides, in essence, that functional loss may be due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion, and 
38 C.F.R. § 4.45 (1998), which directs that the "factors of 
disability" affecting the joints include pain on movement and 
weakened movement.  However, while the Board does not doubt 
the presence of pain, the Board finds that its severity is 
not shown by this record to be productive of functional 
impairment of the quality or extent that would more nearly 
approximate the criteria for a 20 percent evaluation under 
Diagnostic Codes 5206 or 5207 for limitation of flexion or 
extension.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5206 
and 5207.

VA regulations require that a finding of dysfunction due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant...."  38 C.F.R. § 
4.40.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
The record contains no confirmation objectively of "adequate 
pathology" of a degree of functional impairment beyond that 
contemplated by a 10 percent evaluation.  As the weight of 
the evidence is plainly against the award of a rating in 
excess of 10 percent, there is no basis for such an award 
under the doctrine of reasonable doubt.  38 C.F.R. § 5107.

The overall degree of functional impairment produced by the 
veterans pain is within the range contemplated by the 
currently assigned evaluation.  The objective evidence in 
this case does not currently show more than mild disability 
related to the veterans service-connected olecranon bursitis 
of the right elbow.  Nothing in this decision precludes the 
veteran from applying for an increased rating in the future 
should his symptoms increase in severity.







ORDER

An increased evaluation for olecranon bursitis of the right 
elbow is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
